On March 29, 2005, the defendant was sentenced to the following: Count IV: Ten (10) years in the Montana Women’s Prison, for the offense of Criminal Endangerment, a Felony; and Count V: Five (5) years in the Montana Women’s Prison, all suspended, to run consecutively with Count IV, for the offense of Criminal Possession of Dangerous Drugs, a Felony.
On September 23, 2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Jay Lansing. The state was represented by Garry Bunke.
The Defendant having been duly informed of the amended judgment and commitment, and having waived her right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be amended as follows: Count IV: Ten (10) years in the Montana Women’s Prison, with Five (5) years suspended; and Count V: Five (5) years in the Montana Women’s Prison, all suspended, to run consecutively with Count IV. The restitution requirements and conditions shall remain the same as imposed in the March 29, 2005 judgment.
DATED this 26th day of October, 2005.
*105Hon. G. Todd Baugh District Court Judge